Judgment and order reversed and new trial granted, upon questions of law and fact, with costs to appellant to abide event. Held, at most the defendant had a lien only upon the rights of the lessee in the automobile, the general owner not having consented to the making of the repairs; and it appearing conclusively that when the general owner (the plaintiff) made a demand for the possession of the automobile, the rights of the lessee had been terminated, the defendant wrongfully withheld the same from the plaintiff, and the only question which should have been submitted to the jury was the question of damages. All concur.